Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hummel et al (5,551,426).
Hummel et al provide an ablation device comprising a first electrode (3) and at least one second electrode (6) and a guiding sleeve (1) outside the first and second electrodes to fold the one second electrode (Figures 6 and 7, for example), wherein the guiding sleeve is adapted to move along an axial direction of the first electrode to adjust the length of the first electrode exposed by the sleeve and to enable the second electrode(s) to be released and expand in a radial direction (Figures 6 and 7). 
Regarding claims 2 and 3, there are a plurality of second electrodes (Figure 7) adapted to move along the axial direction, and they are electrically independent of each other (col. 5, lines 24-29, for example).  Regarding claim 9, there is an operating member (i.e. proximal end of outer sheath 1, shown in Figure 10) connected to the guiding sleeve and adapted to receive a force (e.g. from a user’s hand) to drive the sliding sleeve to move along the axial direction of the electrode.  Regarding claim 14, .

Claims 1-3 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al (7,160,296).
Pearson et al disclose an ablation device comprising a first electrode (e.g. straight electrode 18 in Figure 2A) and at least one second electrode (curved electrodes in Figure 2A) and a guiding sleeve (11) adapted to move along a length of the electrode to adjust a length of the first electrode an enable the second electrodes to be release and expand in a radial direction of the first electrode.
Regarding claims 2 and 3, there are a plurality of second electrodes (Figures 2A and 2B, for example) and each electrode is electrically independent of the other electrodes (col. 27, line 63 to col. 28, line 15, for example).  Regarding claim 10, Pearson disclose an insulating sleeve (12) wherein a material of the guiding sleeve comprises a conductive material (16’ may be an electrode or a trocar point) and the insulating sleeve is sleeved on the outside of the guiding sleeve (Figure 30, for example).  Regarding claim 11, Pearson et al disclose an outer sleeve with a diameter less than 3 mm (col. 7, lines 22-24; note that .02 inches is about 0.5 mm).  Regarding claims 12 and 13, Pearson et al disclose a cooling flow channel with an injection opening for providing various different fluids, including cooling fluids.  See, for example, column 11, lines 32-40 and column 12, lines 54-65.  Regarding claims 14 and 15, .
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose the specific moving member disposed outside the first electrode with a plurality of second electrodes connected to an end of the moving member as recited in claim 4.  Claims 5-8 depend directly or indirectly from claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Azure (7,680,543) discloses another device having a plurality of electrodes surrounding a central electrode with a movable sheath means to cover/uncover the electrodes.  Daniel et al (8,845,635) discloses a device comprising an electrode needle having multiple electrodes deployable from the needle.  Edwards et al (6,071,280) discloses a device comprising a central electrode with outwardly deployable second electrodes located within a moving sheath.  LeVeen et al (6,468,273) discloses a device comprising a central electrode with a plurality of outwardly deployable second electrodes that may be deployed from a sheath.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770.  The examiner can normally be reached on Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           Primary Examiner, Art Unit 3794